           Case 5:18-cv-00817-XR Document 31 Filed 03/28/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION


EQUAL EMPLOYMENT OPPORTUNITY }
COMMISSION,                   }
                              }                              CIVIL ACTION NO.
                   Plaintiff, }
                              }
v.                            }                               5:18-CV-817XR
                              }
UNITED AIRLINES, INC.         }
                              }
                              }
                   Defendant. }
                              }

        ADVISORY TO THE COURT REGARDING ATTORNEY VACATION

       TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, EEOC, hereby notifies the Court and all counsel of record in the above

referenced civil action that the EEOC Supervisory Attorney Edward Juarez will be on leave

out of the country and unavailable from April 5, 2019 through April 22, 2019.

       As such, Plaintiff respectfully requests that no hearings or other similar matters be

set during that time.

                                             Respectfully submitted,

                                             /s/ Philip J. Moss

                                             PHILIP MOSS
                                             Trial Attorney
                                             Texas State Bar No. 24074764
                                             E-Mail: philip.moss@eeoc.gov

                                             EDWARD JUAREZ
                                             Supervisory Trial Attorney
                                             Texas State Bar No. 24014498
                                             E-Mail: eduardo.juarez@eeoc.gov
Case 5:18-cv-00817-XR Document 31 Filed 03/28/19 Page 2 of 3




                          EQUAL EMPLOYMENT OPPORTUNITY
                          COMMISSION
                          San Antonio Field Office
                          5410 Fredericksburg Road, Suite 200
                          San Antonio, Texas 78229-3555
                          Telephone: (210) 281-7636
                          Facsimile: (210) 281-7669




                            2
        Case 5:18-cv-00817-XR Document 31 Filed 03/28/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

    I hereby certify that on March 28, 2019 I served a copy of the foregoing on
counsel for Defendant and Intervenor via filing with the Court’s ECF system.

            ADA W. DOLPH (admitted Pro Hac Vice)
            E-Mail: adolph@seyfarth.com

            SEYFARTH SHAW LLP

            233 S. Wacker Drive, Suite 8000
            Chicago, Illinois 60606

            Telephone: (312) 460-5000
            Facsimile: (312) 460-7000

            KATHRYN C. PALAMOUNTAIN
            Texas State Bar No. 24061004
            E-Mail: cpalamountain@seyfarth.com.

            SEYFARTH SHAW LLP

            700 Milam Street, Suite 1400
            Houston, Texas 77002-2812
            Telephone: (713) 225-2300
            Facsimile: (713) 225-2340

            COUNSEL FOR DEFENDANT

            Colin Walsh
            Robert J. Wiley
            WILEY WALSH, P.C.
            1011 San Jacinto Blvd, Ste 401
            Austin, Texas 78701
            Attorneys for Plaintiff-Intervenor Jane Doe

                                                s/Philip Moss
                                         Philip Moss




                                          3
